COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-02-428-CV



MICHAEL R. BENBO 	APPELLANT



V.



TEXAS TECH UNIVERSITY 	APPELLEE

HEALTH SCIENCE CENTER



----------



FROM THE 89
TH
 DISTRICT COURT OF WICHITA COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On January 3, 2003 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3., that this court may not have jurisdiction over this appeal because there is no final judgment.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal. 

We received appellant’s response on January 17, 2003.  The appellant’s response has been considered and it is the opinion of the court that this appeal should be dismissed for want of jurisdiction because the overruling of a motion to dismiss is not a final judgment.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal.



PER CURIAM 					

PANEL D:	GARDNER, J.; CAYCE, C.J.; WALKER, J.



[DELIVERED FEBRUARY 13, 2003.]



















FOOTNOTES
1:See 
Tex. R. App. P. 47.4.